Brown, President,

dissentiente.

The first question to be determined is, whether an appeal will lie from the order of a circuit judge, made in vacation, refusing to allow an injunction which has also been presented to a judge of the supreme court of appeals, and also-refused by him.
The Constitution, article 6th, see. 1, vests the judicial power of the State in the supreme court of appeals and circuit courts, and such other inferior tribunals as are therein authorized; and by the 8th sec. of same article the supreme court of appeals is given appellate jurisdiction in civil cases over 200 dollars. A bill of injunction to restrain the collection of the taxes of an entire county, and to avoid the levy and the assessment on which it was made presented to the judge of the circuit court, and the injunction refused, and then presented with the refusal thereon endorsed, as provided by law, to a judge of the supreme court of appeals, and by him, in like manner, refused, is certainly a civil case within the meaning of the Constitution; and again, by the second sec. of chap. 182, of the Code, 1860, a person who-is a party to any civil case, wherein there is a final decree or order, may present an appeal to the court of appeals from such decree or order. Here, then, is a civil case within the meaning of this statute, and the order refusing the injunction is a final order, which adjudicates the case and precludes the party from the relief prayed for, and is equivalent to a decree in court dissolving an injunction and dismissing the bill. It is, therefore, clearly within the letter and meaning of the statute. But that statute also allows an appeal from an order dissolving an injunction merely. The order in question does not, in terms, dissolve an injunction, but it refuses to award one, which is equivalent, and, in effect, is the same, and is, therefore, within the equity of the statute.
But it is'objected that the statute only applies to orders of the court, and not to an order of refusal by a judge in vacation. Whether the order be made in the one way or *200the other, it is by the same judicial person, acting in his judicial capacity, and by the same authority of law, and has the same effect upon the rights of the party; and it would seem like a mockery of justice and equality to allow an appeal in the one case and not in the other. But the statute in the 1st Rev. Code of 1819, chap. 66, see. 44, p. 205, which is continued substantially in the Code of 1860, chap. 182, sec. 2, also authorized an appeal to be granted by any judge of the court of appeals, from the order of refusal by the circuit judge, whether that refusal was in court or out of court; and this latter provision of the statute of chap. 66, sec. 44, of the Code of 1819, is substantially continued in the more general provision on the subject of appeals : Code of 1860, chap. 182, sec. 10. The statute in the Code of 1819, was specific. The statute in the Code of 1860 is general and comprehensive, embracing in fewer words not only the provisions of sec. 44, chap. 66, of the former Code, but many other provisions of like character and kindred nature.
The former provided that, whenever the circuit judge should overrule any application for an injunction, the party aggrieved might apply to a judge of the court of appeals, who was authorized to allow the injunction, or to allow an appeal to the court of appeals from the order of refusal by such circuit judge. Applying, then, the principle declared in Parramore vs. Taylor, 11 Grat., 220, that in construing the Code of 1849, (and likewise of 1860,) the rule of construction is, that the old law was not intended to be altered, unless such intention plainly appears, I have no difficulty in maintaining the jurisdiction and appeal in this case; for no manifest intention plainly appears, to alter the old law, because, in codifying and condensing the scattered, acts of many years preceding, general terms are used in the Code of 1860, which embrace each, particular of the different acts and provisions, on the same and kindred subjects. See, also, Mulligan’s case, 4 Wal., 110, where an application for a writ of habeas corpus, was held to be a suit, and a refusal to award it, was a judgment to be reviewed and corrected.
*201"Upon the merits of the case, I think the order of the judge of the circuit court, refusing the injunction, ought to be affirmed, for the reason that it must be a clear case to warrant an injunction suspending the collection of the land tax throughout the whole county. The bill alleges no special injury, and the injunction, if allowed at all, must operate as an entirety. TJnder the act of February 25, and March 2,1864, the assessors, Prentice and Hunter, were properly appointed by the Board of Supervisors. It is alleged that in making their assessments of taxes for 1865 and 1866, they adopted the assessment book of Virginia for the year 1856. This was right: it was the last and only assessment of lands they had to be governed by. By the 77th section, act of 1868, chapter 116, page 172, (there being no land tax book for the previous year,) they were required to make out books for 1865 and 1866, according to the rate of tax or levy “which then existed,” which was regulated by the assessment of1856. This was substantially done. True, the assessors carried with them (to be exhibited, whenever called for,) the confederate land books of 1861 and 1863, which this court does not recognize as made out by competent officers or competent authority; but it is equally true that those books were but transcripts from the assessment book of 1856, (which is authority here,) and from which they differed not in the valuation of lands, but only in such change of ownership as had occurred since 1856. This was substantially adopting as the basis of their valuation, the land book of 1856, which might alone have been exhibited and adopted by the assessors, subject to such changes or transfers of title as had since been made. Under the act of 1863, page 177, there was no irregularity in this. If there were, and although it might subject the assessors to the penalties prescribed by law for not carrying and exhibiting the proper book, or any book at all, in making their assessment, still it could not vitiate their assessment at least, except as to those who had thereby sustained special injury, and who, in that case, as to themselves, might, perhaps, obtain relief from the court, either *202by injunction or writ of prohibition, unless relief in such case is limited by section 100, page 176, act 1863, to Board of Supervisors. (See act of 1863, chap. 118, page 176.)
The assessment of 1856 was that by which all the taxes from that time to 1866, were made throughout all the other counties in the State, and by which they paid the taxes due from them.
The change in values wrought by the war bore as heavily upon other counties which paid the taxes as upon the county of Monroe, which did not pay, and which was subsequently released by the legislature from the delinquent taxes from 1861 to 1864, inclusive. There was no law authorizing the taxes of Monroe or any other county to be assessed by any other valuation than that made under the law of 1856, which was in effect done in this case, and is the grounds of objection by the appellants. Order affirmed with costs to the appellee.
Judge Berkshire concurred with Maxwell, J.
Appeal dismissed.